DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3, 5-14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barban et al., US 2006/0210761.
Regarding claims 1 and 8:
Barban discloses a load bearing raised flooring system panel (1, the tile/panel can readily be incorporated into raised flooring system), comprising:
a pressure sensitive layer (4) that generates a visual indication at a first surface (3) of the load bearing raised flooring system panel responsive to a loading of the load bearing raised flooring system panel exceeding a preset pressure capacity threshold of the pressure sensitive layer (para. 0002); 
wherein: the pressure sensitive layer further comprises a layer of pressure sensitive material (liquid 6 and particles 7, para. 0022) which intrinsically changes a visual characteristic of the pressure sensitive material responsive to application of pressure upon the pressure sensitive layer through pressure applied upon the first surface (para. 0023-0024), where the pressure sensitive layer consists of the pressure sensitive material (it is exclusively the particles suspended in the liquid).
Regarding claims 3 and 7:
Barban discloses wherein the first surface further comprises at least one visual component operable for displaying the visual indication in response to a change in the pressure sensitive layer;
wherein the first surface is entirely comprised of a clear material which is translucent (Abstract) such that the changes to the visual characteristic of the pressure sensitive layer are visible when viewed through the first surface.
Regarding claim 5:
Barban discloses wherein the pressure sensitive layer is comprised of pressure sensing photonic fibers (laminas) which change color depending on how much pressure is applied to the pressure sensitive layer (the laminas change color by way of a change in orientation, refer to Fig. 4).
Regarding claim 6:
Barban discloses wherein the pressure sensitive material is comprised of pressure sensitive film with a layer of micro-encapsulated color forming material (7) over a layer of color-developing material (6) with increasing hue (the orientation of the particles changes in response to increasing pressure) responsive to increasing pressure applied upon the pressure sensitive layer.

Claim Rejections - 35 USC § 103
Claims 4 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barban et al., US 2006/0210761 in view of Berard et al., US 2003/0110720.
Regarding claims 8 and 15:
Barban discloses a method for generating a visual overload warning in a load bearing floor panel comprising:
a pressure sensitive layer (4) that generates a visual indication at a first surface (3) of the load bearing raised flooring system panel responsive to a loading of the load bearing raised flooring system panel exceeding a preset pressure capacity threshold of the pressure sensitive layer (para. 0002); 
wherein: the pressure sensitive layer further comprises a layer of pressure sensitive material (liquid 6 and particles 7, para. 0022) which intrinsically changes a visual characteristic of the pressure sensitive material responsive to application of pressure upon the pressure sensitive layer through pressure applied upon the first surface (para. 0023-0024), where the pressure sensitive layer consists of the pressure sensitive material (it is exclusively the particles suspended in the liquid).
Barban does not expressly disclose wherein the visual overloading warning is incorporated in a load bearing raised flooring system.
Berard discloses a raised flooring system.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use the panels of Barban in a raised flooring system as suggested by Berard in order to provide a floor with access underneath.
Regarding claims 9-10, 14 and 17:
Barban discloses wherein the first surface further comprises at least one visual component operable for changing a visual charactering and displaying the visual indication in response to a change in the pressure sensitive layer;
wherein the first surface is entirely comprised of a clear material which is translucent (Abstract) such that the changes to the visual characteristic of the pressure sensitive layer are visible when viewed through the first surface.
Regarding claims 12 and 19:
Barban discloses wherein the pressure sensitive layer is comprised of pressure sensing photonic fibers (laminas) which change color depending on how much pressure is applied to the pressure sensitive layer (the laminas change color by way of a change in orientation, refer to Fig. 4).
 Regarding claims 6, 13 and 20:
Barban discloses wherein the pressure sensitive material is comprised of pressure sensitive film with a layer of micro-encapsulated color forming material (laminas 7) over a layer of color-developing material (6) with increasing hue (the orientation of the particles changes in response to increasing pressure) responsive to increasing pressure applied upon the pressure sensitive layer.
Regarding claims 4, 11 and 18:
Barban does not expressly disclose wherein the lamina are of polymer.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to construct the lamina specifically of polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.  There would be no unexpected or unpredictable result obtained from using polymer for the lamina as opposed to other materials, as a person of ordinary skill could readily experiment with various materials in order to achieve the orientation altering of the laminas. There is no evidence that using specifically polymer provides a criticality that would not be achievable and expected with a reasonable amount of experimentation.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633